DECISION
On January 20, 2016, the Defendant was sentenced as follows: Charge I - A commitment to the custody of the Montana Department of Corrections for a period of twenty (20) years, of which ten (10) years were suspended, for the offense of Criminal Possession of Dangerous Drugs, a Felony, in violation of §45-9-102(6), MCA; and Charge II: A commitment to the custody of the Montana Department of Corrections for a period of twenty (20) years, of which ten (10) years were suspended, for the offense of Criminal Distribution of Dangerous Drugs, a Felony, in violation of §45-10-101(1), MCA. The Court ordered the suspended portion of these sentences to be on the conditions set forth in the Judgment filed in Cause No. DC-13-143. Charges I and II were ordered to run concurrently with each other and with the 5-year prison commitment in Cause No. DC-13-143.
The Court granted credit for time served for 141 days served in Cause No. DC-15-193 and credit for 192 days served in Cause No. DC-13-143, to be viewed concurrently. The Court further designated the Defendant a persistent felony offender. The Court ordered the Defendant be subject to a restriction that he will not be eligible for parole for a term of 5 years pursuant to the parties’ recommendations.
On November 17, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Peter Ohman of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from *102a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Done in open Court this 17th day of November, 2016.
DATED this 8th day of December, 2016.
Defense Counsel submitted the sentencing hearing transcript and two letters dated May 2, 2016 and October 13, 2016 from Dr. Wayne Yakes of the Vascular Malformation Center.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive. Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.